Exhibit 10.2

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Dated as of October [      ], 2020

 

Initial Principal Amount $[          ]; Maximum $[          ]
Actual Loan Amount set forth on Schedule A hereto

 

New York, New York

 

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of December 1, 2017, as amended on June 29, 2020 and October 26, 2020, by and
between Leisure Acquisition Corp., a Delaware corporation (the “Maker”), and
[          ] (the “Payee”), the Maker hereby promises to pay to the order of the
Payee or its registered assigns or successors in interest, or order, the
principal sum of [          ] Dollars and [          ]Cents ($[          ]) (as
may be increased or decreased from time to time in accordance with the terms
hereof, up to a maximum principal amount of $[          ] (the “Principal
Amount”)) in lawful money of the United States of America, on the terms and
conditions described below. All payments on this Note shall be made by wire
transfer of immediately available funds or as otherwise determined by the Payee
to such account as the Payee may from time to time designate by written notice
to the Maker in accordance with the provisions of this Note. Certain terms used
herein but not defined herein shall have the meaning given to such terms in the
Agreement.

 

This Note, together with (i) that certain Promissory Note, dated as of the date
hereof, issued by Maker to [          ], and (ii) that certain Promissory Note,
dated as of the date hereof, issued by the Maker to [          ],  are
collectively referred to as the Working Capital Promissory Notes. The “Payees”
under the Working Capital Promissory Notes are collectively referred to as the
WC Payees and each as an WC Payee.

 

1.       Principal. The unpaid Principal Amount of this Note shall be payable on
the date on which Maker consummates its Businesses Combination (the “Maturity
Date”). The Principal Amount may be prepaid at any time. Payments made on or in
respect of this Note may only be made on a pro rata basis (based on the
principal amounts of the Working Capital Promissory Notes) with amounts paid on
or in respect of the other Working Capital Promissory Notes.

 

2.       Interest. No interest shall accrue on the unpaid Principal Amount of
this Note.

 



 

 

 

3.       Drawdown Requests. Maker and Payee agree that Maker may request up to a
maximum Principal Amount of $[          ] for working capital in connection with
Maker’s pursuit of a Business Combination under this Note. The Principal Amount
of this Note may be increased pursuant to drawn downs from time to time prior to
the Maturity Date, upon written request from Maker to Payee (each, a “Drawdown
Request”). Each Drawdown Request must state the amount to be drawn down, and
must not be an amount less than Ten Thousand Dollars ($10,000.00). Payee shall
fund each Drawdown Request no later than five (5) business days after receipt of
a Drawdown Request; provided, however, that the maximum amount of drawdowns
collectively under the Working Capital Promissory Notes is Two Hundred Thousand
Dollars ($200,000.00) and that amounts of principal may only be drawn down upon
under this Note on a pro rata basis (based on the allocation set forth on
Schedule I of the Agreement) with amounts drawn down upon under the other
Working Capital Promissory Notes. The obligation of each WC Payee to fund
Drawdown Requests shall be several and not joint. For the avoidance of doubt, a
default by a WC Payee to fund its obligation under its Working Capital
Promissory Note shall not require the Payee to fund all or any portion of such
defaulted obligation. Once an amount is drawn down under this Note, it shall not
be available for future Drawdown Requests even if prepaid. No fees, payments or
other amounts shall be due to Payee in connection with, or as a result of, any
Drawdown Request by Maker. Notwithstanding the foregoing, all payments shall be
applied first to payment in full of any reasonable costs incurred in collection
of any sum due under this Note, including (without limitation) reasonable
attorneys’ fees, and then to the reduction of the unpaid Principal Amount of
this Note.

 

The Principal Amount shall be conclusively evidenced by the grid attached hereto
as Schedule A, which shall be deemed to be automatically updated from time to
time to reflect any increase or decrease in the Principal Amount (the “Note
Grid”). At the Payee’s request, the Maker shall deliver to the Payee a physical
copy of the Note Grid as updated through the date of delivery to the Payee.

 

4.       Representations and Warranties. Maker represents and warrants to Payee
on the date hereof as follows:

 

(a)       Existence. Maker is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of its jurisdiction of
organization.

 

(b)       Power and Authority. Maker has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.

 

(c)       Authorization; Execution and Delivery. The execution and delivery of
this Note by Maker and the performance of its obligations hereunder have been
duly authorized by all necessary corporate action in accordance with all
applicable laws. The Maker has duly executed and delivered this Note.

 

(d)       No Approvals. No consent or authorization of, filing with, notice to
or other act by, or in respect of, any governmental authority is required in
order for Maker to execute, deliver, or perform any of its obligations under
this Note.

 



2

 

 

(e)       No Violations. The execution and delivery of this Note and the
consummation by the Maker of the transactions contemplated hereby do not and
will not (a) violate any provision of Maker’s organizational documents; (b)
violate any law applicable to the Maker or by which any of its properties or
assets may be bound; or (c) constitute a default under any material agreement or
contract by which Maker may be bound.

 

(f)       Enforceability. The Note is a valid, legal and binding obligation of
Maker, enforceable against Maker in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.       Events of Default. The following shall constitute an event of default
(“Event of Default”):

 

(a)       Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified in Section 1 above.

 

(b)       Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the entry of an order for relief
against it in an involuntary case or the consent by it to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing, or the admission by it in writing that it is generally unable to
pay its debts as they become due.

 

(c)       Involuntary Bankruptcy, Etc. The entry of a decree or order for relief
by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
30 consecutive days.

 

(d)       Cross Defaults, Etc. The provision of notice of an Event of Default to
Maker by any other WC Payee with respect to any other Working Capital Promissory
Note.

 

(e)       Failure to Convert. Failure by Maker to convert the principal amount
due pursuant to this Note into Conversion Warrants (as defined in Section 15) in
accordance with Section 15 within five (5) business days of a written conversion
request by the Payee.

 

6.       Remedies.

 

(a)       Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 



3

 

 

(b)       Upon the occurrence of an Event of Default specified in Section 5(b)
or 5(c) hereof, the unpaid Principal Amount of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7.       Waivers. Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.       Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

 

9.       Notices. All notices, statements or other documents which are required
or contemplated by this Agreement shall be: (i) in writing and delivered
personally or sent by first class registered or certified mail, overnight
courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.       Governing Law; Construction; Jurisdiction. This Note shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. The parties
hereto (i) agree that any action, proceeding, claim or dispute arising out of,
or relating in any way to, this Note shall be brought and enforced in the courts
of New York, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 



4

 

 

11.       Severability. Any provision contained in this Note which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.       Trust Waiver. Notwithstanding anything herein to the contrary, the
Payee hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind or nature whatsoever (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public stockholders of the Company
and into which substantially all of the proceeds of the Company’s initial public
offering will be deposited (the “Trust Account”), and hereby irrevocably waives
any Claim it presently has or may have in the future as a result of, or arising
out of, this Note, which Claim would reduce, encumber or otherwise adversely
affect the Trust Account or any monies or other assets in the Trust Account, and
further agrees not to seek recourse, reimbursement, payment or satisfaction of
any Claim against the Trust Account or any monies or other assets in the Trust
Account for any reason whatsoever; provided, however, that if the Maker
completes a Business Combination, the Maker shall promptly repay the Principal
Amount of this Note out of the proceeds released to the Maker from the Trust
Account.

 

13.       Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee. No consideration shall be offered or paid to any WC Payees to amend or
consent to a waiver or modification of any provision of any of the Working
Capital Promissory Notes unless the same consideration (other than the
reimbursement of legal fees) also is offered to the Payee.

 

14.       Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

 

15.       Conversion.

 

(a)       At the Payee’s option, at any time and from time to time prior to
payment in full of the Principal Amount of this Note, the Payee may elect to
convert all or any portion of the outstanding principal amount of this Note into
that number of warrants (the “Conversion Warrants”) equal to: (i) the portion of
the principal amount of the Note being converted pursuant to this Section 15,
divided by (ii) $1.00 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction related to the Common Stock
occurring after the date hereof), rounded up to the nearest whole number. Each
Conversion Warrant shall have the same terms and conditions as the warrants
issued by the Maker to the Payee pursuant to a private placement, as described
in Maker’s Registration Statement on Form S-1 (333-221330). The Conversion
Warrants, the shares of Common Stock underlying the Conversion Warrants and any
other equity security of Maker issued or issuable with respect to the foregoing
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, amalgamation, consolidation or reorganization (the
“Warrant Shares”), shall be entitled to the registration rights set forth in
Section 16 hereof.

 



5

 

 

(b)       Upon any complete or partial conversion of the principal amount of
this Note, (i) such principal amount shall be so converted and such converted
portion of this Note shall become fully paid and satisfied, (ii) without
delaying the Maker’s requirement to deliver Conversion Warrants in accordance
with the immediately following clause (iii), the Payee shall surrender and
deliver this Note to Maker or such other address which Maker shall designate
against delivery of the Conversion Warrants, (iii) Maker shall promptly, but in
any event within two (2) business Days of a written conversion request by Payee,
deliver a new duly executed Note to the Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall deliver to Payee the
Conversion Warrants, which shall bear such legends as are reasonably required,
in the opinion of counsel to Maker or by any other agreement between Maker and
the Payee and applicable federal securities laws.

 

(c)       The Maker shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Conversion Warrants upon
conversion of this Note pursuant hereto, including, without limitation, any
transfer taxes resulting from any transfer requested by the Payee in connection
with any such conversion.

 

16.       Registration Rights.

 

(a)       Reference is made to that certain Registration Rights Agreement
between the Maker and the parties thereto, dated as of the date hereof (the
“Registration Rights Agreement”). All capitalized terms used in this Section 16
shall have the same meanings ascribed to them in the Registration Rights
Agreement.

 

(b)       The holders (“Holders”) of the Conversion Warrants (or the Warrant
Shares) shall be entitled to Demand Registration as set forth in Section 2.1 of
the Registration Rights Agreement.

 

(c)       The Holders shall also be entitled to include the Conversion Warrants
(or the Warrant Shares) in Piggyback Registrations, which shall be subject to
the same provisions as set forth in Section 2.2 of the Registration Rights
Agreement.

 

(d)       Except as set forth above, the Holders and the Maker, as applicable,
shall have all of the same rights, duties and obligations set forth in the
Registration Rights Agreement as if the Conversion Warrants and the Warrant
Shares were “Registrable Securities” thereunder.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  LEISURE ACQUISITION CORP.         By:     Name:  George Peng   Title: Chief
Financial Officer

 



7

 

 

SCHEDULE A

 

Note Grid

 

Principal Amount   Drawdown / Repayment Date       $[        ] *   October
[   ], 2020*                  



*Initial Principal Amount

 

 

 

 